Dismissed and Memorandum Opinion filed November 1, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00007-CV

                GOPIKRISHNA P. DORAISWAMY, Appellant
                                        V.
           PIPING TECHNOLOGY & PRODUCTS, INC., Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-53760

                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed December 10, 2014. On
September 29, 2015, the appeal was submitted to the court without oral argument.
On October 12, 2015, the parties notified this court that they had reached an
agreement to settle the issues on appeal, and appellant no longer intended to pursue
the appeal. Appellant stated he would be filing a motion to dismiss the appeal.

      On February 25, 2016, this court abated this appeal to permit the parties time
to file a motion to dismiss the appeal. As of the date of this opinion, the court has
not received a motion to dismiss.

      On September 22, 2016, this court issued an order stating that unless any
party to the appeal filed a motion demonstrating good cause to retain the appeal
within twenty days of the date of the order, this appeal would be dismissed for
want of prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and order it dismissed.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                          2